          Case 5:20-cv-01059-JKP-ESC Document 29 Filed 04/19/21 Page 1 of 6




                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

VA ELECTRICAL
CONTRACTORS, LLC,

          Plaintiff,

v.                                                     Case No. SA-20-CV-1059-JKP-ESC

NATIONAL TRUST INSURANCE
COMPANY and CHARLES STREET,

          Defendants.

                                              ORDER

          Before the Court is a motion to remand filed by Plaintiff VA Electrical Contractors, LLC

(ECF No. 11) to which Defendant National Trust Insurance Company (“NTIC”) responded (ECF

No. 12). For the reasons that follow, the Court grants the motion.

                                        I. BACKGROUND

          This case concerns an insurance claim arising from theft of copper wiring in 2018. In July

2020, Plaintiff filed suit in the 225th Judicial District Court of Bexar County, Texas, against insurer

NTIC and insurance adjuster Charles Street. NTIC removed this action on the basis of diversity

jurisdiction, alleging Mr. Street is a Texas citizen who Plaintiff improperly joined to defeat federal

jurisdiction. Plaintiff timely moved to remand this case back to state court. The motion is ripe for

ruling.

                                      II. APPLICABLE LAW

          There is no dispute that Street is a nondiverse party. And “as long as a nondiverse party

remains joined, the only issue the court may consider is that of jurisdiction itself.” Int’l Energy

Ventures Mgmt., L.L.C. v. United Energy Grp., Ltd., 818 F.3d 193, 209 (5th Cir. 2016). Federal

courts always have “jurisdiction to determine [their] own jurisdiction.” United States v. Ruiz, 536
       Case 5:20-cv-01059-JKP-ESC Document 29 Filed 04/19/21 Page 2 of 6




U.S. 622, 622 (2002). “This limited authority permits the court to grant a motion to remand if a

nondiverse party is properly joined,” while also permitting “the court to deny such a motion if a

party is improperly joined and, in so doing, to dismiss the party that has been improperly joined.”

Int’l Energy, 818 F.3d at 209.

        To establish improper joinder, the removing party must prove either “(1) actual fraud in

the pleading of jurisdictional facts, or (2) the inability of the plaintiff to establish a cause of action

against the non-diverse party in state court.” Smallwood v. Ill. Cent. R.R. Co., 385 F.3d 568, 573

(5th Cir. 2004). The inability to establish a cause of action means that “there is no reasonable basis

for the district court to predict that the plaintiff might be able to recover against an in-state

defendant.” Id. A court may determine whether a plaintiff has a reasonable basis for recovery by

conducting a Rule 12(b)(6)-type analysis. Int’l Energy Ventures Mgmt., L.L.C. v. United Energy

Grp., Ltd., 818 F.3d 193, 204 (5th Cir. 2016); Fed. R. Civ. P. 12(b)(6). If a plaintiff survives a

Rule 12(b)(6) challenge, there is no improper joinder. Smallwood, 385 F.3d at 573. The removing

party “bears the burden of showing that federal jurisdiction exists and that removal was proper.”

Mumfrey v. CVS Pharmacy, Inc., 719 F.3d 392, 397 (5th Cir. 2013). The removal statutes are

strictly construed in favor of remand. Gutierrez v. Flores, 543 F.3d 248, 251 (5th Cir. 2008)

(quoting In re Hot-Hed, Inc., 477 F.3d 320, 323 (5th Cir. 2007)).

        A claim survives Rule 12(b)(6) analysis when it alleges “enough facts to state a claim to

relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009). A court addressing a motion pursuant to Rule 12(b)(6) must “construe the

complaint in the light most favorable to the plaintiff and draw all reasonable inferences in the
                                                    2
       Case 5:20-cv-01059-JKP-ESC Document 29 Filed 04/19/21 Page 3 of 6




plaintiff’s favor.” Severance v. Patterson, 566 F.3d 490, 501 (5th Cir. 2009). The focus is not on

whether the plaintiff will ultimately prevail, but whether that party should be permitted to present

evidence to support adequately asserted claims. Twombly, 550 U.S. at 563 n.8.

       To determine whether it has federal jurisdiction over a removed case, the court must

“consider the claims in the state court petition as they existed at the time of removal.” Manguno,

276 F.3d at 723 (citing Cavallini v. State Farm Mut. Auto Ins. Co., 44 F.3d 256, 264 (5th Cir.

1995)). If there is “any doubt about the propriety of removal, [it] must be resolved in favor of

remand.” Gasch v. Hartford Acc. & Indem. Co., 491 F.3d 278, 281-82 (5th Cir. 2007). “[T]he

existence of even a single valid cause of action against the in-state defendant (despite the pleading

of several unavailing claims) requires remand of the entire case to state court.” Gray ex rel. Rudd

v. Beverly Enters.-Miss., Inc., 390 F.3d 400, 402 (5th Cir. 2004). “Any ambiguities are construed

against removal and in favor of remand to state court.” Mumfrey, 719 F.3d at 392.

                                        III. DISCUSSION

       Plaintiff asserts claims directly against Street, including claims for unfair settlement

practices under § 541.060 of the Texas Insurance Code. See Pl.’s Orig. Pet. (attached as part of

Ex. C of Notice of Removal (ECF No. 1) ¶ 33. To be liable under the Insurance Code, one must

be “in the business of insurance.” Gasch v. Hartford Acc. & Indem. Co., 491 F.3d 278, 282 (5th

Cir.); Liberty Mut. Ins. Co. v. Garrison Contractors, Inc., 966 S.W.2d 482, 488 (Tex. 1998); Tex.

Ins. Code § 541.002. The Texas Supreme Court has held that the business of insurance “includes

the investigation and adjustment of claims and losses.” Vail v. Texas Farm Bureau Mut. Ins. Co.,

754 S.W.2d 129, 132 (Tex. 1998). Because Texas law recognizes that an adjuster can potentially

be liable for Texas Insurance Code violations, the sole issue before this Court is whether Plaintiff

has stated a viable claim against Street. If so, then Street was properly joined, and this Court must
                                                 3
       Case 5:20-cv-01059-JKP-ESC Document 29 Filed 04/19/21 Page 4 of 6




grant Plaintiff’s motion to remand for lack of diversity jurisdiction. Int’l Energy, 818 F.3d 193,

204. See also Fairway Leasing, LLC v. Nationwide Mutual Ins. Co., No. 17-CA-752-XR, 2017

WL 7693373 at *2 (W.D. Tex. Oct. 4, 2017).

       In the state court petition, Plaintiff asserts claims against Street under § 541 of the Texas

Insurance Code, including “refusing to conduct a reasonable investigation” under § 541.060(a)(7).

See Pl.’s Orig. Pet. ¶¶ 14-19, 30, 39. Plaintiff alleges that since December 20, 2018, Street has

resisted investigating its claim by requesting the same information “over and over again.” Id. ¶ 14.

Plaintiff alleges that to the extent it possesses the information and documents requested by Street;

all requests have been honored but Street persists in his refusal to investigate. Id. ¶ 15.

       Street's initial letter sought eight categories of information. Plaintiff provided to Street

numerous documents responsive to those requests. Street has not explained why the documents

were insufficient, or indicated why additional information was necessary to complete his

investigation. Instead, Street has continually requested police reports and correspondence related

to the theft investigation, despite admitting he has already received this information. Id. In addition

to repeating requests, two years into the investigation, Street added “new categories of documents”

to his requests. Id. ¶ 16. And Street continues to assert that Plaintiff has not complied with previous

requests for documents. In June 2020, Plaintiff told Street he was “welcome to come review all of

the files for any project, any involved employee or any invoice.” Id. ¶ 18.

       You can have any financial records you would want and any internal documents
       that you believe are important or related. Again, we believe we have fully complied
       with everything you have asked for, but we are offering to make our entire files
       available to you. You can also speak with our CPA, bookkeepers and accountants
       if you believe it is necessary. We are not hiding any information, but we simply
       can't provide records that don't exist.




                                                  4
       Case 5:20-cv-01059-JKP-ESC Document 29 Filed 04/19/21 Page 5 of 6




Id. Street responded by sending Plaintiff “the same cut and pasted list of ‘missing’ documents . . .

the same tired letter.” Id.

        Construing the petition and drawing all reasonable inferences in the light most favorable

to the plaintiff, Severance, 566 F.3d at 501, and resolving any ambiguities against removal

and in favor of remand, Mumfrey, 719 F.3d at 392, the Court concludes that Plaintiff’s state court

petition is sufficient under the federal pleading standard to state a claim against Street and that

Street is not improperly joined. See Fairway Leasing, 2017 WL 7693373 at *3-4 (holding that the

adjuster was not improperly joined because the Court could discern from the plaintiff’s allegations

which actions were affirmatively taken or omitted by the adjuster). Street’s citizenship destroys

diversity jurisdiction and the Court must remand the action.

        As aptly stated in Shade Tree Apts., “the Court declines to usurp the authority of Texas

courts to determine whether Texas law provides the requested relief against adjusters as a matter

of law and instead only asks whether there is a reasonable basis to predict that [Plaintiff] might be

able to recover against [an adjuster].” Shade Tree Apartments, LLC v. Great Lakes Reinsurance

(UK) PLC, No. A-15-CA-843-SS, 2015 WL 8516595, at *6 (citing Smallwood v. Ill. Cent. R.R.

Co., 385 F.3d 568, 573 (5th Cir. 2004)). In light of “the myriad other district court cases finding

claims for violations of the Texas Insurance Code exist under circumstances similar to those

alleged [here] . . . and considering the federalism concerns favoring remand,” Defendant NTIC has

not met its heavy burden to show there is no possibility Plaintiff could recover against Street in

state court. See id.

        When the plaintiff has properly pled even a single claim that has a reasonable possibility

for recovery against the nondiverse adjuster, the Court must remand the entire action. Gray, 390

at 402. With the reasonable possibility for recovery under § 541.060(a)(7), Plaintiff properly joined
                                                 5
       Case 5:20-cv-01059-JKP-ESC Document 29 Filed 04/19/21 Page 6 of 6




Street and complete diversity is absent. The Court therefore grants the motion and remands this

case. By remanding this case, the Court gives the Texas courts a proper opportunity to decide

whether the claims against the adjuster provide a basis for recovery by Plaintiff.

                                       IV. CONCLUSION

       For the reasons set forth above, the Court GRANTS Plaintiff’s motion (ECF No. 11) and

remands this case. This case is remanded to the 225th Judicial District Court of Bexar County,

Texas. Plaintiff’s Unopposed Motion to Extend Scheduling Order Deadlines (ECF No. 27) is

DENIED AS MOOT. This case may be closed upon remand.

       It is so ORDERED this 19th day of April 2021.



                                      JASON PULLIAM
                                      UNITED STATES DISTRICT JUDGE




                                                 6
